Citation Nr: 1508408	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Evaluation of degenerative disc and joint disease of the thoracic and lumbar spine, multilevel, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from n April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for degenerative disc and joint disease of the thoracic and lumbar spine, multilevel, and assigned a 10 percent disability rating, effective March 1, 2009.

In October 2010, the Veteran testified during a hearing before a Decision Review Officer at the RO; a transcript of the hearing has been associated with the record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative assert that the symptoms of his service-connected multilevel degenerative disc and joint disease of the thoracic and lumbar spine worsened and are more severe than presently evaluated.  The Veteran was most recently afforded a VA examination in December 2011.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected multilevel degenerative disc and joint disease of the thoracic and lumbar spine on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Board observes that, during the Veteran's October 2010 hearing before a Decision Review Officer at the RO, the Veteran reported that he received treatment from private physicians, including Dr. Rupert.  However, there is no indication in the electronic claims files that the RO made any effort to obtain the necessary consent and authorization in order for the RO to obtain relevant private treatment records identified by the Veteran.  38 C.F.R. § 3.159(c)(1) (2014) (VA has a duty to make reasonable efforts to assist the Veteran in obtaining records not in the custody of a Federal department or agency; reasonable efforts generally consists of an initial request for the records and at least one follow-up request if the records are not received).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  Request any necessary consent and authorization to obtain any relevant private treatment records identified by the Veteran, including from Dr. Rupert.   If any relevant records cannot be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  The RO should take appropriate steps to obtain and associate with the record any copies of the Veteran's VA treatment records associated with the claim on appeal since April 2012.

3.  Schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of his service-connected multilevel degenerative disc and joint disease of the thoracic and lumbar spine.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5.  After completing all indicated development, the RO should readjudicate the claim for an increased rating in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




